FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of December 2012 Commission File Number: 001-11960 AstraZeneca PLC 2 Kingdom Street, London W2 6BD Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F XForm 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If “Yes” is marked, indicate below the file number assigned to the Registrant in connection with Rule 12g3-2(b): 82- ﻿ ﻿ Transaction by Person Discharging Managerial Responsibilities Disclosure Rule DTR 3.1.4 On 6 December 2012, Jeff Pott, a person discharging managerial responsibility, exercised options over 35,264 AstraZeneca American Depositary Shares (ADSs) as follows: 16,933 ADSs at an option price of $37.76 per ADS. 9,351 ADSs at an option price of $40.35 per ADS. 8,980 ADSs at an option price of $46.63 per ADS. One ADS equals one ordinary share. Following these exercises, Mr Pott sold 32,940 of the ADSs so acquired at a price of $48.03 per ADS. A C N Kemp Company Secretary 7 December 2012 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. AstraZeneca PLC Date:07December 2012 By: /s/ Adrian Kemp Name: Adrian Kemp Title: Company Secretary
